DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 12/27/2021, claims 1, 2, 5-8 and 11-13 have been amended. Claims 3, 4, 9, 10 and 14 have been cancelled. Claims 16-25 are newly added.
Applicant argued that “… the cited references don not discloses, at least, based on the determining and based on that the type-A interface has a higher priority than the type-C interface, reducing an output power of the type-C interface such that the total of the power demand of the first device and the power demand of the second device does not exceed an overload power …"  This is found persuasive, and the previous rejections have been withdrawn.
Claims 1, 2, 5-8, 11-13 and 15-25 are allowed.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The prior art, and any art of record does not disclose or suggest the following Claims 1, 7 and 13 limitations: “ … detecting a power demand of a first device connected to a type-C  interface of the charging device and a power demand of a second device connected to a type-A  interface of the charging device, wherein the type-A interface has a higher priority than the type-C interface; determining, based on the power demand of the first device and the power demand of the second device, that a total of the power demand of the first device and the power demand of the second device exceeds an overload power; and based on the determining and based on that the type-A interface has a higher priority than the type-C interface, reducing an output power of the type- C interface such that the total of the power demand of the first device and the power demand of the second device does not exceed an overload power …” in combination with the remaining claim elements as set forth in Claims 1, 7, 13  and their depending claims 2, 5, 6, 16, 25, 17-20;  8, 11, 12, 21-24; and 15 respectively.
Therefore claims 1, 2, 5-8, 11-13 and 15-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859